Citation Nr: 1502995	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  07-10 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

2.  Entitlement to an effective date prior to November 27, 2006 for the assignment of a 40 percent evaluation for recurrent urethral stricture status post urethroplasty, with infertility/sterility.

3.  Whether the appellant filed a timely notice of disagreement (NOD) with a January 2012 rating decision, awarding an effective date of November 27, 2006 for a grant of special monthly compensation based on loss of use of a creative organ. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1964, August 1967 to May 1969, and August 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma: a March 2007 rating decision denying service connection for depression and a TDIU; a February 2014 administrative decision finding untimely the Veteran's disagreement with the effective date assigned for the award of special monthly compensation based on loss of use of a creative organ; and a July 2013 rating decision implementing the Board's grant of a 40 percent evaluation for recurrent urethral stricture, assigning an effective date of November 27, 2006.    

A hearing was held on March 2010, by means of video conferencing equipment with the appellant in Muskogee, Oklahoma, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

In December 2012, the Board issued a decision denying entitlement to TDIU.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a May 2014 memorandum decision, the Court vacated that portion of the Board's decision and remanded the matter to the Board for development consistent with the decision.

The issues of entitlement to a TDIU, entitlement to service connection for an acquired psychiatric disorder, and whether the appellant filed a timely NOD with regard to a January 2012 decision assigning an effective date of November 27, 2006 for the award of special monthly compensation based on loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 5, 2005 Board decision denied an evaluation in excess of 20 percent for residuals of a urethroplasty; the appellant did not appeal that decision to the Court.

2.  In a December 2012 decision, the Board granted a 40 percent evaluation for service-connected urethral stricture "for the entire appeal period, subject to the rules and regulations governing the payment of VA monetary benefits."

3.  An informal claim for an increased evaluation for service-connected urethral stricture was made on July 18, 2006, when the Veteran reported to the Oklahoma City VA Medical Center that his symptoms were worsening.


CONCLUSION OF LAW

An effective date July 18, 2006, but no earlier, for the implementation of the Board's grant of a 40 percent evaluation for urethral stricture is warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for a higher disability rating (i.e., increased compensation), unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).

Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or, (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

In summary, determining the appropriate effective date for an increased rating under the effective date statutes and regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred. 38 C.F.R. §§ 3.155, 3.400(o)(2).

While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p); see Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).

Additionally, under 38 C.F.R. § 3.155(a), a veteran or a representative of the veteran may file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Also, under 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello v. Derwinski, 3 Vet. App. at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  Further, under 38 C.F.R. § 3.157(b), evidence from state and other institutions may also constitute an informal claim.  The date of receipt by VA will be the date accepted as the date of claim. 

The Veteran was originally granted service connection for urethroplasty in a March 1986 rating decision.  Following subsequent rating decisions granting increased evaluations, and a claim for an increased rating, a December 5, 2005 Board decision denied an evaluation in excess of 20 percent for residuals of a urethroplasty.  The Veteran did not appeal that decision to the Court, and that decision is therefore final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

A new claim for an increased evaluation was made by the Veteran, and in a December 2012 decision, the Board granted the Veteran's claim for an increased rating for service-connected urethral stricture, assigning a 40 percent evaluation "for the entire appeal period, subject to the rules and regulations governing the payment of VA monetary benefits."

In a July 2013 rating decision, the RO implemented the Board's December 2012 decision, and assigned an effective date of November 27, 2006.  In its subsequent Statement of the Case, the RO explained that this was the date of receipt of the claim for an increased evaluation.

The Board finds, however, that the appeal period began on July 18, 2006, when the Veteran reported at a VA urology appointment that he felt his dysuria symptoms were worsening.  As per 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello v. Derwinski, 3 Vet. App. at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  The Veteran had previously been awarded service connection for recurrent urethral stricture, status post urethroplasty, and therefore, this report of VA outpatient examination serves as an informal claim for an increased evaluation.  Prior to this date, the Veteran was seen by VA in April 2006 for a cystoscopy by urology, during which time the Veteran complained of a recurrence of symptoms for the past 1.5 years, indicating that his symptoms had returned, but he did not indicated that his symptoms had worsened.  Thus, the April 2006 record thus does not serve as an informal claim for an increased evaluation for this disability.  Massie v. Shinseki, 724 F.3d 1325, 1328-29 (Fed. Cir. 2013) (noting that, in order to qualify as an informal claim for increased benefits under section 3.157(b) of VA regutions a report of examination must indicate that the veteran's disability has worsened).

Prior to July 18, 2006, and subsequent to the December 5, 2005 final Board decision, there is no evidence of a factually ascertainable increase in disability or any other records which could serve as formal or informal claims for an increased evaluation.  The Board therefore finds that the appeal period began on July 18, 2006, and as the December 2012 Board decision granted a 40 percent evaluation for service-connected urethral stricture "for the entire appeal period, subject to the rules and regulations governing the payment of VA monetary benefits," the Veteran is entitled to the award of 40 percent from that date. 




	(CONTINUED ON NEXT PAGE)



ORDER

An effective date July 18, 2006, but no earlier, for the implementation of the Board's award of a 40 percent evaluation for recurrent urethral stricture status post urethroplasty is granted.


REMAND

Reasons for remand:  To provide the Veteran with Statements of the Case (SOC) and VA examinations.

I. Service Connection for an Acquired Psychiatric Disorder

In a March 2007 rating decision, the RO denied the Veteran's claim for service connection for depression.  In a March 2007 statement, the Veteran indicated that he intended to appeal all of the issues previously adjudicated, and specifically stated that he is depressed because of the ringing in his head.  When a Notice of Disagreement has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As adjudicative action on the appeal of the issue of entitlement to service connection for an acquired psychiatric disorder has not yet been taken, the issue must be remanded for the issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran has not yet been provided with VA examination with regard to his claim for service connection for an acquired psychiatric disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

The Veteran has undergone psychiatric treatment through VA, and a private psychiatric evaluation from June 2006 diagnosed intermittent explosive disorder, and rule out mood disorder, NOS.  The Veteran had previously been diagnosed with depressive disorder and major depressive disorder.  In his March 2007 statement, the Veteran indicated that the ringing in his ears has led to his depression and stress.  On remand, the Veteran should be provided with a VA examination to determine the nature and etiology of any acquired psychiatric disorder present during the appeal period. 

II.  Earlier Effective Date for Grant of Special Monthly Compensation (SMC) Based on Loss of Use of a Creative Organ

The Veteran was granted special monthly compensation based on loss of use of a creative organ, effective November 27, 2006, and was informed of this decision on March 7, 2012.  In a June 2013 statement, the Veteran stated that SMC should have been granted effective from 1972.  In a February 2014 administrative decision, the RO stated that it was unable to accept the appeal of the effective date because it was not timely filed.  In a March 2014 statement, the Veteran expressed his disagreement with this decision, and stated that he continued to seek an earlier effective date.  Although the RO issued a notification letter in April 2014, laying out its reasoning for the decision, an SOC has not been issued which would allow the Veteran to perfect an appeal regarding the issue of the timeliness of a Notice of Disagreement with the effective date assigned for the award of SMC. As such, the issue must be remanded for the issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).  

III.  Entitlement to TDIU

The Veteran claims that he is unable to secure and maintain substantive gainful employment, in large part, because of his tinnitus, which he asserts renders him unable to sleep and results in stress and depression, making him more irritable with people.  Currently, the Veteran has a combined rating of 60 percent, with no individual service-connected disability rated at 60 percent or higher.  The Board therefore finds that the issue of entitlement to TDIU is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disorder, and therefore must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Additionally, the issue of entitlement to a TDIU was previously remanded by the Court, in part for further discussion regarding the need, or lack thereof, for a VA examination regarding the combined effects of the Veteran's service-connected disabilities on his employability.  Regarding a claim for TDIU, the duty to assist often requires VA to obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Upon further review, the Board finds that such an examination should be provided, on remand.  Although individual VA examination reports of record do provide some information regarding the limitations caused by the Veteran's service-connected disabilities, they do not all directly and sufficiently address the question of his employability in light of his service-connected disabilities.  For example, the most recent VA genitourinary examination did not provide an opinion as to the service-connected disability's effect on his employability, but merely stated that the Veteran is not working.

It is the examiner's responsibility to furnish a full description of the effects of the service-connected disability upon the Veteran's ordinary activities which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007) (the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (in a TDIU determination, VA's duty to assist does not require obtaining "a single medical opinion regarding the combined impact of all service-connected disabilities . . . ."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  The Board thus finds that the Veteran should be scheduled for a VA examination to assess the combined effect of his service-connected disabilities on his employability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a suitably qualified medical professional, preferably a psychiatrist or psychologist, to determine the nature and etiology of his claimed acquired psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

         The examiner should then address the following:

Provide a diagnosis for any acquired psychiatric disability present at any time during the appeal period (November 2006 to present).
For any diagnosis provided, state an opinion as to the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the disability arose during active service or is otherwise related to any incident of service. 

b.  Whether it is at least as likely as not (50 percent or greater probability) that the disability was caused by his service-connected tinnitus.  

c.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart disability was aggravated by his service-connected tinnitus. 
  
For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  After completing the above, conduct any additional development deemed necessary, then readjudicate the claim for service connection for an acquired psychiatric disorder and issue a Statement of the Case addressing the issue.  The appellant and his representative should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to this issue.  

3.  Conduct any development deemed necessary, then readjudicate the issue of whether a notice of disagreement with the effective date assigned for SMC based on loss of use of a creative organ was timely filed, and issue a Statement of the Case addressing the issue.  The appellant and his representative should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to this issue.  

4.  After completing the development requested in parts 1 and 2, schedule the Veteran for appropriate VA medical examination(s) by an examiner or examiners with appropriate expertise to determine the impact of the Veteran's service-connected disabilities on his employability.  All findings should be reported in detail.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination.  The examiner must elicit from the Veteran a full work and educational history.   

The AOJ should provide the examiner with a list of all service-connected disabilities.

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  This description may include an opinion on such questions as whether the Veteran's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  

The examiner(s) should comment on the combined effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completing the above, and conducting any additional development deemed necessary, readjudicate the claim for a TDIU in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


